Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,955,204. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially the same subject matter with one element named differently and with the patented claims slightly narrower.  The current claim 1 claims a “body stop” while claim 1 of the patent claims a “protrusion”, however, they define the same element with the same functions.  Also, claim 1 of the patent has the added limitation of the first bearing surface “being acutely angled with respect to the upper surface of the body”, however, the mere elimination of an element and its function is considered to have been obvious to one having ordinary skill in the art.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   In paragraph 35 of the Specification, Applicant attempts to define the words “a” and “an” is a manner against normal usage. In normal English usage, “a” or “an” refers to a singular article, however, Applicant is attempting to define the word as including “more than one”. This would result in claims which are unintelligible. For example, just in the first two lines of claim 1, there is claimed “a pistol frame” and “a body with a grip”. Does this mean there is more than one pistol frame being claimed or just one pistol frame? And would this unknown single or plural frame have one body or a plurality of bodies? And would the unknown number of bodies have one grip or a plurality of grips each? Clearly Applicant fails to disclose the different embodiments which would be required under this non-standard definition of the singular words “a” or “an”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As noted above, the use of “a” as allowing a plurality of elements results in an unclear structure.  Every place in the claims were “a” is used, it is not clear if one or a plurality of elements are being claimed.
In claim 1, line 6, “a mounting facility” is vague and indefinite since it is not clear if this structure is for mounting something onto the body (i.e. a functional part of the gun) or if it for mounting the body (and pistol) to an outside element. It is also not structurally clear what is or could be mounted to the body.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kim et al (2019/0154369).

Kim et al disclose a pistol frame comprising all claimed elements including
Kim et al disclose a pistol frame 2 having all claimed elements including a body 10 having a grip 11 with a magazine passage (paragraph 38), a trigger guard (Figure 2), a mounting facility (any one of many elements, including apertures for pins or screws and surfaces for mating with the upper frame; see the 112 rejection above), and an upper surface with a upward protrusion 13 having a forward bearing face; and an upper frame assembly 20 that is removably connected to the body and having a trigger element, a slide rail 21, 22, and a rear-facing bearing surface (24 and curved surface above 24 to rear of element 20) that is parallel to and contacts the forward bearing face and allows the transmission of recoil forces (i.e. this is inherent with any vertical bearing surfaces that touch in a pistol); and traverse bores in the protrusion and upper frame which receive a pin when the elements are connected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901. The examiner can normally be reached M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE